DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 8/3/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, further in view of Mattingly et al. (US Patent Pub/2018/0144292) of record.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, and Mattingly et al. (US Patent Pub/2018/0144292) of record, further in view of Padmanabhan (US Patent Pub 2019/0238316) of record.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) of record, and Mattingly et al. (US Patent Pub/2018/0144292) of record, further in view of Agrawal et al. (US Patent Pub 2019/0164153) of record.
Claims 1-20 are provisionally rejected for nonstatutory double patenting.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 8/3/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 9/30/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the first limitation recites “… a request to convert a first holding right … to a second holding right” while the fourth limitation recites “transferring the first holding right … to the publishing party”.  It is unclear what the request received from a target user actually comprises.  As recited, the request is to convert the “first holding right” to a “second holding right”, however, this is inconsistent with what is recited in the fourth limitation, where there seems to be one holding right, which is transferred from the target user to the publishing party.  Clarification is required.  For the prior art rejections below, the limitations are interpreted as best understood based on the recited plain language.
Claims 8 and 15 recite similar limitations and are rejected for at least the same reasons.
The remaining claims are rejected because they depend on a rejected claim. 


Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record, further in view of Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly) of record.
In regards to claim 1, Bathen discloses a computer-implemented method for asset management, the computer-implemented method comprising:
a.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)1, wherein the request is signed using a private key associated with the target user (Bathen at para. 0026)2, wherein the first asset object of the first asset type corresponds to a first contract object and the second asset object of the second asset type corresponds to a second contract object that is different from the first contract object (Bathen at paras. 0029, 0032)3;
b.	in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key (Bathen at para. 0026)4;
c.	in response to a successful identity authentication of the target user, determining the second contract object published in the blockchain network, by a publishing party (Bathen at para. 0019)5, and corresponding to the second asset type (Bathen at para. 0029)6;
d.	removing first address information of the first asset object of the first asset type from a balance field of a target object of the target user that holds the first asset object of the first asset type (Bathen at para. 0036)7;
e.	transferring a holding right of the first asset object of the first asset type to the publishing party of the second contract object corresponding to the second asset type to generate the second asset object of the second asset type based on the second contract object (Bathen at paras. 0019-20, 0044)8; and
f.	adding second address information of the asset object of the second asset type to the balance field of the target object.  Bathen at paras. 0036, 0040.9
Bathen does not expressly disclose the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features of the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37. Furthermore, Bathen discloses transferring ownership of the assets from the user to a broker agent (i.e., publisher) to enable exchanging of the asset from the first type to the second type.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

In regards to claim 2, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, wherein the first contract object comprises a first execution program used to convert an asset type, a second execution program used to create the digital asset object, and a conversion rule between the first asset type and the second asset type.  Bathen at paras. 0020-22, 0024-25.10
In regards to claim 3, Bathen in view of McCoy and Mattingly discloses the computer-implemented method of claim 2, wherein the conversion rule comprises: the physical asset object of the first asset type is convertible into the digital asset object of the second asset type, if the second asset type has an equivalent value as the physical asset object of the first asset type.  Bathen at para. 0034.11
In regards to claim 4, Bathen in view of McCoy and Mattingly discloses the computer-implemented method of claim 1, wherein the second contract object is configured to prevent management of the physical asset object of the first asset type without the first contract object.  Bathen at para. 0028.12
In regards to claim 6, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, wherein the user input comprises a transaction corresponding to the digital asset object in the blockchain network.  Bathen at para. 0036.

In regards to claim 8, Bathen discloses a non-transitory, computer readable medium storing one or more instructions executable by a computer system to perform operations (Bathen at para. 0057) comprising:
a.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)13, wherein the request is signed using a private key associated with the target user (Bathen at para. 0026)14, wherein the first asset object of the first asset type corresponds to a first contract object and the second asset object of the second asset type corresponds to a second contract object that is different from the first contract object (Bathen at paras. 0029, 0032)15;
b.	in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key (Bathen at para. 0026)16;
c.	in response to a successful identity authentication of the target user, determining the second contract object published in the blockchain network, by a publishing party (Bathen at para. 0019)17, and corresponding to the second asset type (Bathen at para. 0029)18;
d.	removing first address information of the first asset object of the first asset type from a balance field of a target object of the target user that holds the first asset object of the first asset type (Bathen at para. 0036)19;
e.	transferring a holding right of the first asset object of the first asset type to the publishing party of the second contract object corresponding to the second asset type to generate the second asset object of the second asset type based on the second contract object (Bathen at paras. 0019-20, 0044)20; and
f.	adding second address information of the asset object of the second asset type to the balance field of the target object.  Bathen at paras. 0036, 0040.21
Bathen does not expressly disclose the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type.  Bathen does disclose the contract object comprises conditions that must be satisfied for a transaction to occur.  Bath at para. 0021.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features of the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37. Furthermore, Bathen discloses transferring ownership of the assets from the user to a broker agent (i.e., publisher) to enable exchanging of the asset from the first type to the second type.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

Claims 9-11 and 13 are essentially the same as claims 2-4 and 6, respectively, in the form of a non-transitory computer readable medium.  Therefore, they are rejected for the same reasons.  

In regards to claim 15, Bathen discloses a computer implemented system, comprising:
a.	one or more computers (Bathen at para. 0057); and
b.	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Bathen at paras. 0057, 0060), perform operations comprising:
i.	receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert an asset object of a first asset type to a second asset type (Bathen at para. 0036)22, wherein the request is signed using a private key associated with the target user (Bathen at para. 0026)23, wherein the first asset object of the first asset type corresponds to a first contract object and the second asset object of the second asset type corresponds to a second contract object that is different from the first contract object (Bathen at paras. 0029, 0032)24;
ii.	in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key (Bathen at para. 0026)25;
iii.	in response to a successful identity authentication of the target user, determining the second contract object published in the blockchain network, by a publishing party (Bathen at para. 0019)26, and corresponding to the second asset type (Bathen at para. 0029)27;
iv.	removing first address information of the first asset object of the first asset type from a balance field of a target object of the target user that holds the first asset object of the first asset type (Bathen at para. 0036)28;
v.	transferring a holding right of the first asset object of the first asset type to the publishing party of the second contract object corresponding to the second asset type to generate the second asset object of the second asset type based on the second contract object (Bathen at paras. 0019-20, 0044)29; and
vi.	adding second address information of the asset object of the second asset type to the balance field of the target object.  Bathen at paras. 0036, 0040.30
Bathen does not expressly disclose the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type.  Bathen does disclose the contract object comprises conditions that must be satisfied for a transaction to occur.  Bath at para. 0021.
McCoy discloses a system and method for digital rights transaction management in a blockchain system.  McCoy at abstract.  McCoy discloses smart contracts, which are used to regulate the usage and payment for use of digital content.  McCoy at para. 0017.  Each digital content item has associated contract data, which defines the right type for digital content items (i.e., the contract object predefining a permission to generate the second asset type).  The contract data also includes a node address that will hold the rights for the digital content item (i.e., target object configured to hold the asset object of the second asset type).  McCoy at paras. 0035-36.  McCoy further discloses transferring of rights (i.e., transfer a holding right) of a digital content (i.e., asset object) from a provider to a recipient (i.e., to the target user).  McCoy at para. 0037.
Bathen and McCoy are analogous art because they are both directed to the same field of endeavor of blockchain systems and managing transactions using the blockchain system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen by adding the features of the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type, as disclosed by McCoy.
The motivation for doing so would have been to accurately and securely track the provenance of digital content items via recordation of transactions between node addresses representing transferring and receiving entities on public ledgers.  McCoy at para. 0056.
Bathen in view of McCoy does not expressly disclose the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity.  As discussed above, McCoy does disclose a smart contract that defines the holding rights of an asset and the ability to transfer those rights.  McCoy at paras. 0035-37. Furthermore, Bathen discloses transferring ownership of the assets from the user to a broker agent (i.e., publisher) to enable exchanging of the asset from the first type to the second type.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.  What is not particularly disclosed is the conversion of rights of a physical asset to rights of a digital asset.
Mattingly discloses a blockchain system for premises inventory.  Mattingly at abstract.  The system nodes that are used for record keeping in the blockchain.  These records can support digital or physical assets.  Mattingly at para. 0057.  The system permits transfers of rights (i.e., convert a holding right) of a physical asset in the form of a digitized item (i.e., convert holding right of physical asset to holding right of digital asset).  Mattingly at para. 0060.  Physical assets, such as, real property can have ownership rights (i.e., holding rights) transferred digitally (i.e., converting physical to digital).  Mattingly at para. 0068.  Since ownership of real property is issued by some entity, such as a bank or government agency, it is interpreted that the holding rights are “issued by an entity.”  
Bathen, McCoy, and Mattingly are analogous art because they are all directed to the same field of endeavor of blockchain systems and managing transactions using a blockchain.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy by adding the features of the request is to convert a holding right of a physical asset object of a first asset type to a holding right of a digital asset object of a second asset type and the holding right of the physical asset object of the first asset type and the holding right of the digital asset object of the second asset type are issued by an entity, as disclosed by Mattingly.
The motivation for doing so would have been for ease of transfer and secure transactions without having to go through an intermediary.  Mattingly at para. 0068.

Claims 16-18 and 20 are essentially the same as claims 2-4 and 6, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record and Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly) of record, further in view of Padmanabhan (US Patent Pub 2019/0238316) of record.
In regards to claim 5, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, does not expressly disclose wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain.
Padmanabhan discloses a distributed ledger technology in a cloud based computing environment.  Padmanabhan at abstract.  The system provides a private blockchain network having a consortium of members.  These members are permitted to add and verify assets and transactions involved in their block chain (i.e., the target user is authorized to generate an asset object on the consortium chain).  Padmanabhan at para. 0109.
Bathen, McCoy, Mattingly, and Padmanabhan are analogous art because they are both directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy and Mattingly by adding the feature of wherein the blockchain network comprises a consortium chain, and the target user in the blockchain network is a consortium member that has asset object generation authority in the consortium chain, as disclosed by Padmanabhan.
The motivation for doing so would have been to keep their transactions private from public blockchain networks.  Padmanabhan at para. 0067.

Claim 12 is essentially the same as claim 5 in the form of a non-transitory computer readable medium.  Therefore, it is rejected for same reasons.
Claim 19 is essentially the same as claim 5 in the form of a system.  Therefore, it is rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (US Patent Pub 2019/0026821) (Bathen) of record, in view of McCoy et al. (US Patent Pub 2016/0321434) (McCoy) of record and Mattingly et al. (US Patent Pub 2018/0144292) (Mattingly) of record, further in view of Agrawal et al. (US Patent Pub 2019/0164153) (Agrawal) of record.
In regards to claim 7, Bathen in view of McCoy and Mattingly discloses the computer implemented method of claim 1, but does not expressly disclose wherein the target object comprises a nonce field that is configured to prevent replay attacks in the blockchain network.
Agrawal discloses accounts (i.e., target object) that are associated with a nonce, which is incremented with every transaction.  The nonce value prevents replayed transactions (i.e., prevent replay attacks).  Agrawal at para. 0040.
Bathen, McCoy, Mattingly, and Agrawal are analogous art because they are both directed to the same field of endeavor of blockchain technology.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Bathen in view of McCoy and Mattingly by adding the feature of wherein the target object comprises a nonce field that is configured to prevent replay attacks in the blockchain network, as disclosed by Agrawal.
The motivation for doing so would have been to ensure transactions are not replayed.  Agrawal at para. 0040.

Claim 14 is essentially the same as claim 7 in the form of a non-transitory computer readable medium.  Therefore, it is rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 16/723,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially the same except for the small differences shown in bold below.  The limitations of “wherein the request is signed using a private key associated with the target user” and “in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key” would have been obvious in view of Bathen.  Bathen discloses the request includes a hash generated by the user (i.e., private key associated with the target user) (Bathen at para. 0026) and the user provided hash is matched with a hash from the blockchain (i.e., public key) to authenticate the user.  Bathen at para. 0026.  One of ordinary skill in the art would have been motivated to add these limitations because it would provide authentication and security to the system.  Bathen at para. 0026.
Claims of the instant application correspond to the copending application, respectively.  Only claim 1 of each application is shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/723,313
16/275,811
1.  A computer implemented method for asset management, the computer implemented method comprising:
     receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert a first holding right of a physical asset object of a first asset type to a second holding right of a digital asset object of a second asset type, wherein the first holding right of the physical asset object of the first asset type and the second holding right of the digital asset object of the second asset type are issued by an entity, wherein the physical asset object of the first asset type corresponds to a first contract object and the digital asset object of the second asset type corresponds to a second contract object that is different from the first contract object;




     in response to receiving the user input, determining the second contract object published, by a publishing party, in the blockchain network and corresponding to the second asset type, the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type;
     removing first address information of the physical asset object of the first asset type from a balance field of a target object of the target user that holds the physical asset object of the first asset type;
     transferring the first holding right of the physical asset object of the first asset type to the publishing party of the second contract object corresponding to the second asset type to generate the digital asset object of the second asset type based on the second contract object; and
     adding second address information of the digital asset object of the second asset type to the balance field of the target object.
1.  A computer implemented method for asset management, the computer implemented method comprising:
     receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to convert a first holding right of a physical asset object of a first asset type to a second holding right of a digital asset object of a second asset type, wherein the request is signed using a private key associated with the target user and the first holding right of the physical asset object of the first asset type and the second holding right of the digital asset object of the second asset type are issued by an entity, wherein the physical asset object of the first asset type corresponds to a first contract object and the digital asset object of the second asset type corresponds to a second contract object that is different from the first contract object;
     in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key;
     in response to receiving the user input, determining the second contract object published, by a publishing party, in the blockchain network and corresponding to the second asset type, the second contract object predefining a permission to generate the second asset type based on requests for digital asset objects of the second asset type;
     removing first address information of the physical asset object of the first asset type from a balance field of a target object of the target user that holds the physical asset object of the first asset type;
     transferring the first holding right of the physical asset object of the first asset type to the publishing party of the second contract object corresponding to the second asset type to generate the digital asset object of the second asset type based on the second contract object; and
     adding second address information of the digital asset object of the second asset type to the balance field of the target object.


Response to Arguments
Rejection of claims 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to independent claims 1, 8, and 15, Applicant alleges Bathen in view of McCoy and Mattingly fails to disclose (1) “a request to convert a first holding right of a physical asset object of a first asset type to a second holding right of a digital asset object of a second asset type, wherein the physical asset object of the first asset type corresponds to a first contract object and the digital asset object of the second asset type corresponds to a second contract object that is different from the first contract object” and (2) “transferring the first holding right of the physical asset object of the first asset type of the publishing party of the second contract object corresponding to the second asset type to generate the digital asset object of the second asset type based on the second contract object”.  Remarks at 9.  Applicant alleges these limitations overcome the cited prior art “as discussed during the interview.”  Remarks at 9.  However, as set forth in the interview summary mailed 7/26/2021, it was expressly stated that no conclusion could be made based on the proposed amendments, discussion, and suggestions.  Furthermore, for the reasons set forth below, Examiner asserts Bathen in view of McCoy and Mattingly discloses limitations (1) and (2).
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
In regards to limitation (1), as set forth in the rejection above, the combination of Bathen, McCoy and Mattingly discloses the request to “convert a first holding right … to a second holding right …”, with reliance on Mattingly for transferring rights of a physical asset into a digital right (i.e., converting a first holding right … into a second holding right).  Mattingly at paras. 0060, 0068.  As also discussed above, Bathen discloses requesting the exchange of an asset of one type to an asset of a second type through an intermediary blockchain that manages a plurality of different blockchains.  Bathen at paras. 0028-29.  Therefore, as set forth in the rejection above, the combination of references results in a request to convert a holding right a physical asset of a first asset type to a holding right of a digital asset of a second asset type.  Addressing the new portion of the limitation, which now requires different contract objects corresponding to different asset types, Bathen discloses the intermediary blockchain manages a plurality of smart contracts that correspond to each of the different asset types corresponding to each of the blockchains.  When exchanging from one asset type to another, the system utilizes the corresponding contract to perform the exchange.  Bathen at paras. 0028-29.  For at least these reasons, Bathen in view of McCoy and Mattingly discloses limitation (1).
In regards to limitation (2), Bathen discloses transferring ownership (i.e., holding right) of an asset from a requesting user (i.e., target user) to a broker agent of the intermediary blockchain (i.e., publisher), which uses a corresponding smart contract to convert the first asset type provided by the user to the second ass type requested by the user.  Bathen at para. 0044.  In this way, the holding right of the first asset is transferred to the publishing party, which then converts the asset as requested.  For at least these reasons, Bathen in view of McCoy and Mattingly discloses limitation (2).
Applicant does not provide additional arguments in regards to the remaining limitations of claims 1, 8, and 15.  Therefore, Examiner asserts the cited prior art discloses claims 1, 8, and 15 as set forth in the rejections above.
Applicant also does not provide additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons as explained.
Consequently, the rejection to claims 1-4, 6, 8-11, 13, 15-18, and 20 under 35 U.S.C. 103 is maintained.

Rejection of claims 5, 7, 12, 14, and 19 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 5, 7, 12, 14, and 19 under 35 U.S.C. 103 refer to the arguments presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claims 5, 7, 12, 14, and 19 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Hill et al. (US Patent Pub 2019/0164221) discloses a system and method for managing a digital asset on a blockchain.
Kud (US Patent Pub 2019/0050851) discloses a system and method for managing property rights to assets on a blockchain.
Serrano et al. (US Patent Pub 2018/0075421) discloses a system and method for loan processing utilizing a distributed ledger and digital assets as collateral.
Robyak et al. (US Patent 10,755,226) discloses a system and method for managing assets in a blockchain using smart contracts.
Blackman et al. (US Patent Pub 2020/0234386) discloses a system and method for using blockchains to record, manage, and transfer ownership rights to land titles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Le/
Examiner, Art Unit 2163





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
    

    
        1 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        2 The request includes a hash generated by the user (i.e., private key associated with the target user).
        3 The intermediary blockchain has the ability to exchange assets among different asset types using corresponding smart contracts for each type (i.e., first contract for first asset type, second contract for second asset type).
        4 The user provided hash is matched with a hash from the blockchain (i.e., public key) to authenticate the user.
        5 The assets are conferred by an entity of some type, which is interpreted as the same entity providing the contract object on their blockchain.
        6 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        7 This limitation is interpreted as removing the loyalty assets of the first type (i.e., asset object of the first asset type) from the user account wallet (i.e., target object) when performing the exchange.
        8 Ownership of a user’s assets (i.e., holding right of the first asset object…) are transferred to a broker agent at the intermediary blockchain (i.e., publishing party of the second contract object corresponding to the second asset type).  The broker agent uses smart contracts to convert the assets transferred by the user into a second asset of a second asset type.
        9 This limitation is interpreted as adding the exchanged loyalty assets of the second type to the wallet.
        10 Smart contracts comprise code (i.e., programs) to perform the exchange (i.e., convert an asset type), create data (i.e., create an asset object), and also the rules or conditions for performing the exchange (i.e., conversion rule between the first asset type and the second asset type).
        11 The amount of units are equivalent (i.e., has an equivalent value) in order to allow the exchange (i.e., to allow conversion).
        12 The system manages the different types of assets using corresponding smart contracts for the type.  In other words, a contract for a particular type (i.e., second contract object for a second asset type) would be required to manage the asset when in its second asset type form.  Managing the asset in a first asset type would require its corresponding contract (i.e., first contract object), which is used to convert it back to the first asset type and then used to manage the asset.
        13 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        14 The request includes a hash generated by the user (i.e., private key associated with the target user).
        15 The intermediary blockchain has the ability to exchange assets among different asset types using corresponding smart contracts for each type (i.e., first contract for first asset type, second contract for second asset type).
        16 The user provided hash is matched with a hash from the blockchain (i.e., public key) to authenticate the user.
        17 The assets are conferred by an entity of some type, which is interpreted as the same entity providing the contract object on their blockchain.
        18 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        19 This limitation is interpreted as removing the loyalty assets of the first type (i.e., asset object of the first asset type) from the user account wallet (i.e., target object) when performing the exchange.
        20 Ownership of a user’s assets (i.e., holding right of the first asset object…) are transferred to a broker agent at the intermediary blockchain (i.e., publishing party of the second contract object corresponding to the second asset type).  The broker agent uses smart contracts to convert the assets transferred by the user into a second asset of a second asset type.
        21 This limitation is interpreted as adding the exchanged loyalty assets of the second type to the wallet.
        22 A first user (i.e., target user) makes an exchange request of loyalty assets of a first type to loyalty assets of a second type (i.e., request to convert an asset object from a first asset type to a second asset type).
        23 The request includes a hash generated by the user (i.e., private key associated with the target user).
        24 The intermediary blockchain has the ability to exchange assets among different asset types using corresponding smart contracts for each type (i.e., first contract for first asset type, second contract for second asset type).
        25 The user provided hash is matched with a hash from the blockchain (i.e., public key) to authenticate the user.
        26 The assets are conferred by an entity of some type, which is interpreted as the same entity providing the contract object on their blockchain.
        27 The intermediary block chain includes a smart contract (i.e., contract object in the blockchain network) that is able to make the exchange between the two types of loyalty assets, such as customized smart contracts (i.e., corresponding to the second asset type).  
        28 This limitation is interpreted as removing the loyalty assets of the first type (i.e., asset object of the first asset type) from the user account wallet (i.e., target object) when performing the exchange.
        29 Ownership of a user’s assets (i.e., holding right of the first asset object…) are transferred to a broker agent at the intermediary blockchain (i.e., publishing party of the second contract object corresponding to the second asset type).  The broker agent uses smart contracts to convert the assets transferred by the user into a second asset of a second asset type.
        30 This limitation is interpreted as adding the exchanged loyalty assets of the second type to the wallet.